PER CURIAM.
The petitioner challenges the denial of his petition for writ of mandamus in this prisoner disciplinary proceeding, and he also challenges an order imposing a lien upon his inmate trust account for court costs relating to his petition. We conclude that the circuit court properly denied the petition for writ of mandamus. However, as the appellee concedes, the underlying proceeding constituted a “collateral criminal proceeding,” and therefore the imposition of the lien was improper. See Jackson v. McDonough, 31 Fla. L. Weekly D2299, — So.2d -, 2006 WL 2527244 (Fla. 1st DCA Sept.5, 2006); Cox v. Crosby, 31 Fla. L. Weekly D310, — So.2d -, 2006 WL 176681 (Fla. 1st DCA Jan.26, 2006), rev. granted sub nom. McDonough v. Cox, 924 So.2d 809 (Fla.2006); Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003). Accordingly, the petition for certio-rari is denied, but the lien order is quashed. The circuit court should direct the reimbursement of any funds that have been withdrawn from the petitioner’s account to satisfy the lien.
ALLEN, WEBSTER, and ROBERTS, JJ., concur.